December 22, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             HARRIS COUNTY HOSPITAL DISTRICT, Appellant

NO. 14-15-00152-CV                          V.

                        WILLIAM PARKER, Appellee
                     ________________________________

       This cause, an appeal from the trial court’s order partially denying the plea
to the jurisdiction filed by appellant, Harris County Hospital District (the
“District”), signed on November 21, 2014, in favor of appellee, William Parker,
was heard on the transcript of the record. We have inspected the record and find
that the trial court erred in denying the District’s plea to the jurisdiction as to
William Parker’s race discrimination and retaliation claims. We therefore order the
judgment of the court below REVERSED and RENDER judgment dismissing
with prejudice William Parker’s race discrimination and retaliation claims against
the District.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, William Parker.

      We further order this decision certified below for observance.